Case 3:18-cv-00464-BJD-JBT Document 23 Filed 05/15/20 Page 1 of 42 PageID 1258




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION




LARRY G. JOSSEY, JR.,

                    Petitioner,

vs.                                           Case No. 3:18-cv-464-J-39JBT


SECRETARY, FLORIDA DEPARTMENT
OF CORRECTIONS, et al.,

                    Respondents.


                                      ORDER

                              I.    INTRODUCTION

      Larry    G.   Jossey,    Jr.,   a   petitioner   proceeding   pro   se,

challenges his state court (Duval County) conviction for armed

robbery through a Petition Under 28 U.S.C. § 2254 for Writ of

Habeas Corpus By a Person in State Custody (Petition) (Doc. 1).

He    raises    eight     grounds     seeking    post-conviction    relief.

Respondents filed an Answer to Petition for Writ of Habeas Corpus

(Response) (Doc. 19).1        Petitioner filed a notice that he does not

intend to file a reply (Doc. 22).          See Order (Doc. 8).


1 The Court will reference the page number assigned by                    the
electronic filing system with respect to all documents                    and
exhibits.
Case 3:18-cv-00464-BJD-JBT Document 23 Filed 05/15/20 Page 2 of 42 PageID 1259



                           II.    EVIDENTIARY HEARING

      Petitioner carries the burden to establish a need for an

evidentiary hearing.         See Chavez v. Sec'y, Fla. Dep't of Corr.,

647 F.3d 1057, 1060 (11th Cir. 2011) (opining a petitioner bears

the burden of establishing the need for an evidentiary hearing

with more than speculative and inconcrete claims of need), cert.

denied, 565 U.S. 1120 (2012).          Petitioner has not met this burden.

The Court finds it can "adequately assess [Petitioner's] claims

without further factual development," Turner v. Crosby, 339 F.3d

1247, 1275 (11th Cir. 2003), cert. denied, 541 U.S. 1034 (2004).

Thus,   Petitioner    is    not    entitled   to    an   evidentiary    hearing.

Schriro v. Landrigan, 550 U.S. 465, 474 (2007).

                             III.    THE PETITION

      The Petition is timely filed.           Response at 6.      Respondents

contend ground one is unexhausted and procedurally barred.                   Id.

at 18-19.

                             IV.    HABEAS REVIEW

      Through his Petition, Petitioner claims he is detained “in

violation of the Constitution or laws or treaties of the United

States.”      28 U.S.C. § 2241(c)(3).              The Court recognizes its

authority to award habeas corpus relief to state prisoners “is

limited-by both statute and Supreme Court precedent.”                  Knight v.

Fla. Dep’t of Corr., 936 F.3d 1322, 1330 (11th Cir. 2019), petition

                                        2
Case 3:18-cv-00464-BJD-JBT Document 23 Filed 05/15/20 Page 3 of 42 PageID 1260



for cert. filed, (U.S. Apr. 20, 2019) (No. 19-8341).                     The AEDPA

governs a state prisoner's federal petition for habeas corpus and

“prescribes      a     deferential       framework    for      evaluating   issues

previously    decided       in   state    court[,]”    Sealey    v.    Warden,   Ga.

Diagnostic Prison, 954 F.3d 1338, 1354 (11th Cir. 2020) (citation

omitted), limiting a federal court’s authority to award habeas

relief.    See 28 U.S.C. § 2254; Shoop v. Hill, 139 S. Ct. 504, 506

(2019)    (per       curiam)     (recognizing    AEDPA      imposes     “important

limitations      on   the   power    of   federal     courts    to    overturn   the

judgments of state courts in criminal cases").                   As such, federal

courts may not grant habeas relief unless one of the claims:

"(1)'was contrary to, or involved an unreasonable application of,

clearly established Federal law, as determined by the Supreme Court

of the United States,' or (2) 'was based on an unreasonable

determination of the facts in light of the evidence presented in

the State court proceeding.' 28 U.S.C. § 2254(d)."                        Nance v.

Warden, Ga. Diagnostic Prison, 922 F.3d 1298, 1300-1301 (11th Cir.

2019), cert. denied, No. 19-6918, 2020 WL 1325907 (U.S. Mar. 23,

2020).

      In Knight, the Eleventh Circuit explained:

                 A decision is “contrary to” clearly
            established federal law “if the state court
            arrives at a conclusion opposite to that
            reached by [the Supreme] Court on a question
            of law or if the state court decides a case
            differently than [the Supreme] Court has on a
                                  3
Case 3:18-cv-00464-BJD-JBT Document 23 Filed 05/15/20 Page 4 of 42 PageID 1261



            set of materially indistinguishable facts.”
            Williams [v. Taylor, 529 U.S. 362 (2000)] at
            413, 120 S. Ct. 1495. A state court decision
            involves an unreasonable application of
            federal law “if the state court identifies the
            correct governing legal principle from [the
            Supreme] Court’s decisions but unreasonably
            applies that principle to the facts of the
            prisoner’s case.” Id. To justify issuance of
            the writ under the “unreasonable application”
            clause, the state court’s application of
            Supreme Court precedent must be more than just
            wrong in the eyes of the federal court; it
            “must    be    ‘objectively    unreasonable.’”
            Virginia v. LeBlanc, ––– U.S. ––––, 137 S. Ct.
            1726, 1728, 198 L.Ed.2d 186 (2017)(quoting
            Woods v. Donald, ––– U.S. –––, 135 S. Ct. 1372,
            1376, 191 L.Ed.2d 464 (2015)); see also Bell
            v. Cone, 535 U.S. 685, 694, 122 S. Ct. 1843,
            152 L.Ed.2d 914 (2002) (explaining that “an
            unreasonable application is different from an
            incorrect one.”).


Knight, 936 F.3d at 1330–31.

      To   obtain   habeas   relief,   the   state   court   decision   must

unquestionably conflict with Supreme Court precedent, not dicta.

Harrington v. Richter, 562 U.S. 86, 102 (2011).              If some fair-

minded jurists could agree with the lower court's decision, habeas

relief must be denied.       Meders v. Warden, Ga. Diagnostic Prison,

911 F.3d 1335, 1351 (11th Cir.), cert. denied, 140 S. Ct. 394

(2019).    Therefore, unless the petitioner shows the state-court's

ruling was so lacking in justification that there was error well

understood and comprehended in existing law beyond any possibility



                                       4
Case 3:18-cv-00464-BJD-JBT Document 23 Filed 05/15/20 Page 5 of 42 PageID 1262



for fair-minded disagreement, there is no entitlement to habeas

relief.    Burt v. Titlow, 571 U.S. 12, 19-20 (2013).

      This Court must accept that a state court's finding of fact,

whether a state trial court or appellate court, is entitled to a

presumption of correctness under 28 U.S.C. § 2254(e)(1).                “The

state court’s factual determinations are presumed correct, absent

clear and convincing evidence to the contrary.”           Sealey, 954 F.3d

at 1354 (quoting 28 U.S.C. § 2254(e)(1)).             This presumption of

correctness, however, applies only to findings of fact, not mixed

determinations of law and fact.           Brannan v. GDCP Warden, 541 F.

App'x 901, 903-904 (11th Cir. 2013) (per curiam) (recognizing the

distinction between a pure question of fact from a mixed question

of law and fact), cert. denied, 573 U.S. 906 (2014).            Where there

has been one reasoned state court judgment rejecting a federal

claim followed by an unexplained order upholding that judgement,

federal habeas courts employ a "look through" presumption: "the

federal court should 'look through' the unexplained decision to

the last related state-court decision that does provide a relevant

rationale. It should then presume that the unexplained decision

adopted the same reasoning."        Wilson v. Sellers, 138 S. Ct. 1188,

1192 (2018) (Wilson).

      Thus,    the    reviewing     federal     court’s    habeas     corpus

consideration of a petition under AEDPA is a guard against extreme

                                      5
Case 3:18-cv-00464-BJD-JBT Document 23 Filed 05/15/20 Page 6 of 42 PageID 1263



malfunctions in the state criminal justice systems, not a mechanism

for ordinary error correction.               Richter, 562 U.S. at 102-103

(citation and quotation marks omitted).             As noted in Sealey, 954

F.3d at 1354 (citations omitted), when reviewing whether there has

been an unreasonable application of federal law, “[t]he key word

is   ‘unreasonable,’      which   is       more   than   simply   incorrect.”

Consequently, state-court judgments will not easily be set aside

due to the applicability of the highly deferential AEDPA standard

that is intentionally difficult to meet.             See Richter, 562 U.S.

at 102.    Although a high hurdle, this high standard does not impose

a complete bar to issuing a writ, but it severely limits those

occasions to those "where there is no possibility fairminded

jurists could disagree that the state court's decision conflicts"

with Supreme Court precedent.          Id.

                    V.   EXHAUSTION AND PROCEDURAL DEFAULT

      The doctrine of procedural default requires the following:

                 Federal habeas courts reviewing the
            constitutionality of a state prisoner's
            conviction and sentence are guided by rules
            designed to ensure that state court judgments
            are   accorded   the  finality   and   respect
            necessary to preserve the integrity of legal
            proceedings within our system of federalism.
            These rules include the doctrine of procedural
            default, under which a federal court will not
            review the merits of claims, including
            constitutional claims, that a state court
            declined to hear because the prisoner failed
            to abide by a state procedural rule. See,

                                       6
Case 3:18-cv-00464-BJD-JBT Document 23 Filed 05/15/20 Page 7 of 42 PageID 1264



              e.g., Coleman,[2] supra, at 747-748, 111 S.
              Ct. 2546; Sykes,[3] supra, at 84-85, 97 S. Ct.
              2497. A state court's invocation of a
              procedural rule to deny a prisoner's claims
              precludes federal review of the claims if,
              among other requisites, the state procedural
              rule is a nonfederal ground adequate to
              support the judgment and the rule is firmly
              established and consistently followed. See,
              e.g., Walker v. Martin, 562 U.S. ----, ----,
              131 S. Ct. 1120, 1127-1128, 179 L.Ed.2d 62
              (2011); Beard v. Kindler, 558 U.S.----, ----,
              130 S. Ct. 612, 617-618, 175 L.Ed.2d 417
              (2009). The doctrine barring procedurally
              defaulted claims from being heard is not
              without exceptions. A prisoner may obtain
              federal review of a defaulted claim by showing
              cause for the default and prejudice from a
              violation of federal law. See Coleman, 501
              U.S., at 750, 111 S. Ct. 2546.

Martinez v. Ryan, 566 U.S. 1, 9-10 (2012) (emphasis added).

       A petition for writ of habeas corpus should not be entertained

unless the petitioner has first exhausted his state court remedies.

Castille v. Peoples, 489 U.S. 346, 349 (1989); Rose v. Lundy, 455

U.S.    509    (1982).    A   procedural    default   arises    "when   'the

petitioner fails to raise the [federal] claim in state court and

it is clear from state law that any future attempts at exhaustion

would be futile.'"       Owen v. Sec'y, Dep't of Corr., 568 F.3d 894,

908 n.9 (11th Cir. 2009) (quoting Zeigler v. Crosby, 345 F.3d 1300,

1304 (11th Cir. 2003)), cert. denied, 558 U.S. 1151 (2010).



2   Coleman v. Thompson, 501 U.S. 722 (1991).

3   Wainwright v. Sykes, 433 U.S. 72 (1977).
                                  7
Case 3:18-cv-00464-BJD-JBT Document 23 Filed 05/15/20 Page 8 of 42 PageID 1265



      There are, however, allowable exceptions to the procedural

default doctrine; "[a] prisoner may obtain federal review of a

defaulted claim by showing cause for the default and prejudice

from a violation of federal law."                 Martinez, 566 U.S. at 10

(citing Coleman, 501 U.S. at 750).                To demonstrate cause, a

petitioner must show some objective factor external to the defense

impeded his effort to properly raise the claim in state court.

Wright v. Hopper, 169 F.3d 695, 703 (11th Cir.), cert. denied, 528

U.S. 934 (1999).        If cause is established, a petitioner must

demonstrate prejudice.        To demonstrate prejudice, a petitioner

must show "there is at least a reasonable probability that the

result   of   the   proceeding   would     have    been   different    had    the

constitutional violation not occurred."            Owen, 568 F.3d at 908.

      Alternatively,      a   petitioner     may     obtain   review     of     a

procedurally barred claim if he satisfies the actual innocence

“gateway” established in Schlup v. Delo, 513 U.S. 298 (1995).                 The

gateway exception is meant to prevent a constitutional error at

trial from causing a miscarriage of justice and conviction of the

actually innocent.       Kuenzel v. Comm’r, Ala. Dep’t of Corr., 690

F.3d 1311, 1314 (11th Cir. 2012) (per curiam) (quoting Schlup, 513

U.S. at 324), cert. denied, 569 U.S. 1004 (2013).




                                      8
Case 3:18-cv-00464-BJD-JBT Document 23 Filed 05/15/20 Page 9 of 42 PageID 1266



             VI.     INEFFECTIVE ASSISTANCE OF TRIAL COUNSEL

      Petitioner raises several claims of ineffective assistance of

trial counsel.        To prevail on a Sixth Amendment claim, he must

satisfy the two-pronged test set forth in Strickland v. Washington,

466 U.S. 668, 688 (1984), requiring that he show both deficient

performance (counsel's representation fell below an objective

standard of reasonableness) and prejudice (there is a reasonable

probability that, but for counsel's unprofessional errors, the

result of the proceeding would have been different).            See Brewster

v. Hetzel, 913 F.3d 1042, 1051-52 (11th Cir. 2019) (reviewing court

may begin with either component).

      In order to obtain habeas relief, a counsel's errors must be

so great that they adversely affect the defense.                In order to

satisfy this prejudice prong, the reasonable probability of a

different result must be "a probability sufficient to undermine

confidence in the outcome."           Strickland, 466 U.S. at 694.

      The standard created by Strickland is a highly deferential

standard,    requiring     a   most    deferential    review   of   counsel's

decisions.     Richter, 562 U.S. at 105.             Not only is there the

"Strickland mandated one layer of deference to the decisions of

trial counsel[,]" there is the added layer of deference required

by AEDPA: the one to a state court's decision.             Nance, 922 F.3d

at 1303.     Thus,

                                        9
Case 3:18-cv-00464-BJD-JBT Document 23 Filed 05/15/20 Page 10 of 42 PageID 1267



              Given the double deference due, it is a "rare
              case in which an ineffective assistance of
              counsel claim that was denied on the merits in
              state court is found to merit relief in a
              federal habeas proceeding." Johnson v. Sec'y,
              DOC, 643 F.3d 907, 911 (11th Cir. 2011). And,
              for the reasons we have already discussed, it
              is rarer still for merit to be found in a claim
              that challenges a strategic decision of
              counsel.

 Nance, 922 F.3d at 1303.

                              VII.    THE GROUNDS

 GROUND ONE: The principal instruction was fundamentally erroneous
 in violation of the Sixth and Fourteenth Amendments.

        Petitioner asserts he exhausted this ground on direct appeal.

 Petition at 6.      The record demonstrates that in Issue I of the

 direct appeal brief, Petitioner alleged the principal instruction

 was fundamentally erroneous.          (Doc. 19-3 at 266-270, 347-350).

 Upon review, although Petitioner claimed fundamental error in the

 jury instructions, he did not raise a claim of constitutional

 deprivation under the Sixth or Fourteenth Amendments of the United

 States Constitution in the state court.            Id.

        In addressing the question of exhaustion, the district court

 must   ask   whether   the   claim    was   raised       in   the   state   court

 proceedings and whether the state court was alerted to the federal

 nature of the claim:

              Before seeking § 2254 habeas relief in federal
              court, a petitioner must exhaust all state


                                       10
Case 3:18-cv-00464-BJD-JBT Document 23 Filed 05/15/20 Page 11 of 42 PageID 1268



             court remedies available for challenging his
             conviction. See 28 U.S.C. § 2254(b), (c). For
             a federal claim to be exhausted, the
             petitioner must have "fairly presented [it] to
             the state courts." McNair v. Campbell, 416
             F.3d 1291, 1302 (11th Cir. 2005). The Supreme
             Court has suggested that a litigant could do
             so by including in his claim before the state
             appellate court "the federal source of law on
             which he relies or a case deciding such a claim
             on federal grounds, or by simply labeling the
             claim 'federal.'" Baldwin v. Reese, 541 U.S.
             27, 32, 124 S. Ct. 1347, 158 L.Ed.2d 64 (2004).
             The Court's guidance in Baldwin "must be
             applied with common sense and in light of the
             purpose      underlying      the     exhaustion
             requirement"-namely, giving the state courts
             "a meaningful opportunity" to address the
             federal claim. McNair, 416 F.3d at 1302. Thus,
             a petitioner could not satisfy the exhaustion
             requirement merely by presenting the state
             court with "all the facts necessary to support
             the claim," or by making a "somewhat similar
             state law claim." Kelley,[4] 377 F.3d at 134-
             44. Rather, he must make his claims in a manner
             that provides the state courts with "the
             opportunity    to   apply   controlling   legal
             principles to the facts bearing upon (his)
             [federal] constitutional claim." Id. at 1344
             (quotation omitted).

 Lucas v. Sec'y, Dep't of Corr., 682 F.3d 1342, 1351-52 (11th Cir.

 2012), cert. denied, 568 U.S. 1104 (2013).

       On direct appeal, Petitioner failed to reference the federal

 source of law or any case deciding the claim on federal grounds,

 and he did not label the claim as federal.         Thus, Petitioner never



 4 Kelley v. Sec’y for the Dep’t of Corr., 377 F.3d 1317 (11th Cir.
 2004), cert. denied, 545 U.S. 1149 (2005).

                                      11
Case 3:18-cv-00464-BJD-JBT Document 23 Filed 05/15/20 Page 12 of 42 PageID 1269



 gave the state court a meaningful opportunity to address either a

 Sixth Amendment or Fourteenth Amendment federal constitutional

 claim.

       After a thorough review of the record before the Court, the

 Court concludes Petitioner failed to exhaust a Sixth Amendment or

 Fourteenth Amendment claim in the state courts.          It is clear from

 state law that any future attempts at exhaustion of this ground

 would be futile.      As such, Petitioner has procedurally defaulted

 this ground for relief.       Petitioner has failed to show cause and

 prejudice or that a fundamental miscarriage of justice will result

 if   the   Court   does    not   reach    the   merits   of    ground   one.

 Consequently, ground one is due to be denied.

       In its response to the Petition, the state urges this Court

 to find Petitioner fails to allege a violation of constitutional

 dimension, but instead raises a state law claim of fundamental

 error under Florida law.          Response at 19-20.          To the extent

 Petitioner is claiming the jury instructions amount to fundamental

 error, he presents an issue of state law.        Even if the instructions

 were erroneous under Florida law, “it is not the province of a

 federal habeas court to reexamine state-court determination on

 state-law questions.”      Estelle v. McGuire, 502 U.S. 62, 67 (1991).

 Error, if any, did not rise to the level of a due process



                                      12
Case 3:18-cv-00464-BJD-JBT Document 23 Filed 05/15/20 Page 13 of 42 PageID 1270



 violation.   5    Moreover,    the   1st    DCA   addressed   Petitioner’s

 contention that the 1st DCA should find error in Florida’s standard

 jury instruction on principals, and in affirming with an opinion,

 the 1st DCA found Petitioner failed to establish fundamental error

 and denied relief.     (Doc. 19-4 at 39-40).

        As noted by Respondents, Florida’s interpretation of its own

 jury   instructions    is   not   subject   to    federal   habeas   review.

 Therefore, in an alternative ruling, the Court finds Petitioner’s

 claim that the jury instruction on principals was fundamentally

 erroneous is not cognizable in this proceeding and ground one is

 due to be denied.

 GROUND TWO: The jury’s verdict was ambiguous and must be construed
 to reject the claim that Petitioner actually or personally carried
 a firearm during the commission of the offense.

        Petitioner raised this claim in Issue II of his direct appeal.

 (Doc. 19-3 at 271-79).      Respondents assert this is not a cognizable

 federal claim.     Response at 22-23.       Indeed, it is quite apparent

 Petitioner presented a state law claim in ground two.           Id. at 23-

 24.    This Court should refrain from addressing state law claims.

 It is not the province of this Court to reexamine a state-court



      5 “Cases in [the United States Supreme Court] have long
 proceeded on the premise that the Due Process Clause guarantees
 the fundamental elements of fairness in a criminal trial.”
 Spencer v. State of Tex., 385 U.S. 554, 563-64 (1967).


                                      13
Case 3:18-cv-00464-BJD-JBT Document 23 Filed 05/15/20 Page 14 of 42 PageID 1271



 determination on issues of state law.         Estelle.      As there has been

 no breach of a federal constitutional mandate, this Court is bound

 by the Florida court’s decision. Petitioner is not entitled to

 habeas relief on ground two.         Ross v. McDonough, No. 5:08-cv-188-

 MCR-AK, 2008 WL 2704502, at *5 (N.D. Fla. July 3, 2008) (finding

 no    constitutional   basis   for    the   claim    that   the   verdict   was

 ambiguous and recognizing the state court’s findings highlight the

 state law nature of the claim).

 GROUND THREE:   The Prison Releasee Reoffender statute violates
 Apprendi and Alleyne.

        In   this   ground,   Petitioner     claims    the   Prison   Releasee

 Reoffender (PRR) statute violates Apprendi 6 and Alleyne 7 as it

 requires the trial court to make a number of factual findings,

 findings which, Petitioner asserts, should be submitted to a jury

 pursuant to Supreme Court law.        Petition at 9.        In his supporting

 facts, Petitioner contends the trial court erred in its failure to

 submit the PRR predicate findings to a jury.            Id.

        Petitioner raised a comparable claim in ground one of his

 Rule 3.800(b)(2) motion to correct sentencing error (Doc. 19-3 at

 213-28).     The trial court, in its Order Denying Defendant’s Motion




 6   Apprendi v. New Jersey, 530 U.S. 466 (2000).

 7   Alleyne v. United States, 133 S. Ct. 2151 (2013).

                                       14
Case 3:18-cv-00464-BJD-JBT Document 23 Filed 05/15/20 Page 15 of 42 PageID 1272



 to Correct Sentencing Error, denied this claim on its merits.            Id.

 at 229-32.    The court initially found Petitioner was convicted and

 sentenced for armed robbery (“Foremost, Defendant was convicted

 and sentenced for armed robbery.”).         Id. at 230.    The court then

 explained its reasoning for denying relief:

                   In the instant case, the trial judge
              imposed a mandatory minimum term of life upon
              Defendant solely based on Defendant’s status
              as a recidivist felon.    The Florida Supreme
              Court has held that the sentencing enhancement
              scheme found in the PRR Act, under which
              Defendant received his life mandatory minimum
              sentence, is unaffected by Apprendi. Gudinas
              v. State, 879 So. 2d 616, 618 (Fla. 2004)
              (holding that Florida’s PRR statute is not
              invalidated by Apprendi); see Robinson v.
              State, 793 So. 2d 891, 893 (Fla. 2001).
              Likewise, Alleyne does not affect the validity
              of the PRR statute, and Defendant’s PRR
              sentence is unaffected. See Swatzie, 2013 WL
              5566488, at *1.

                   Moreover, “’proof to the jury of a
              defendant’s release which subjects a defendant
              to a sentence under the [PRR] Act is not
              required.’”    Gudinas, 879 So. 2d at 618
              (quoting Robinson, 793 So. 2d at 893). For
              the PRR mandatory sentencing to be imposed,
              the State is required by statute to prove a
              defendant is a PRR by a preponderance of
              evidence. § 775.082(9)(a)3; see Ellington v.
              State, 96 So. 3d 1131, 1131 (Fla. 1st DCA 2012)
              (“It is well-settled that, once the State
              proves by a preponderance of the evidence that
              a defendant qualifies as a prison releasee
              reoffender, the trial court must sentence the
              defendant in accordance with the provisions of
              section 775.082(9), Florida Statutes.”). The
              court’s decision in Alleyne did not change the


                                      15
Case 3:18-cv-00464-BJD-JBT Document 23 Filed 05/15/20 Page 16 of 42 PageID 1273



             standard of proof required for a PRR
             designation. See Chester v. Warden, No. 12-
             15119, 2014 WL 104150, at *4 (11th Cir. Jan.
             13, 2014) (reiterating that “recidivism is not
             an element of an offense that must be proved
             to a jury beyond a reasonable doubt”).

 (Doc. 19-3 at 231-32).      In its conclusion, the court found:

                  Conclusively, as of the date of this
             Order, neither the Florida Supreme Court nor
             the United States Supreme Court has determined
             that Florida’s recidivist statutes, sections
             775.082 and 775.084, are unconstitutional as
             applied to mandatory minimum punishments.
             The Court, therefore, finds that Alleyne is
             inapplicable to the instant case and declines
             to overturn Defendant’s PRR portion of his
             sentence. Thus, Defendant’s argument in this
             construed ground for relief is without merit
             and is denied.

 (Doc. 19-3 at 232).

       Petitioner also raised a similar claim in Issue III of his

 direct appeal (Doc. 19-3 at 248, 279-83).             The First District

 Court of Appeal (1st DCA) affirmed.        (Doc. 19-4 at 39-40).

       The record demonstrates the following.           The state filed a

 Notice of Intent to Classify Defendant as a Prison Release Re-

 Offender, announcing the state’s intent to rely on Petitioner’s

 prior conviction and sentence (Duval County) for Driving While

 License Suspended or Revoked as a Habitual Traffic Offender on May

 4, 2009, and stating Petitioner was released from incarceration

 within three years of the date of the commission of the newly



                                      16
Case 3:18-cv-00464-BJD-JBT Document 23 Filed 05/15/20 Page 17 of 42 PageID 1274



 charged crimes.      (Doc. 19-1 at 37).       At sentencing, on July 9,

 2013, the state apprised the trial court that the state had filed

 a PRR notice.     (Doc. 19-2 at 107).       In its sentencing decision,

 the court referenced the exhibits, prior judgments and sentences,

 including one for possession of cocaine and driving while license

 suspended or revoked from 2009.        Id. at 107.    The court noted the

 state had also provided the court with a record from the Florida

 Department of Corrections showing Petitioner’s most recent release

 date of April 15, 2010.       Id. at 107-108.      The defense announced

 it would not present any argument as the sentence the court “must

 impose is mandatory[.]” Id. at 114.        The state also said it would

 not present argument as “[m]andatory life is the only sentence

 available to the Court.”         Id. at 115.     The court, recognizing

 Petitioner had been convicted by a jury of armed robbery and

 finding that based upon the documentation introduced by the state

 that Petitioner is a PRR recently released from prison on April

 15, 2010 with a new crime date of February 1, 2012, sentenced

 Petitioner to life as a PRR.          Id. at 116.      The court entered

 judgment and sentence on July 9, 2013.       Id. at 45-51.    The sentence

 reflects Petitioner is a PRR sentenced to life in prison.            Id. at

 48-51.




                                      17
Case 3:18-cv-00464-BJD-JBT Document 23 Filed 05/15/20 Page 18 of 42 PageID 1275



        Respondents assert Petitioner cannot establish the trial

 court’s decision denying this claim for relief was contrary to or

 in violation of federal constitutional law.          Response at 32.     The

 record demonstrates the trial court relied on the records submitted

 to the court.     Moncus v. State, 69 So. 3d 341, 343 (Fla. 4th DCA

 2011) (certified copies and official court records required for

 enhancement purposes); Slade v. State, 898 So. 2d 120 (Fla. 4th

 DCA 2005) (per curiam) (affirming reliance on record evidence of

 certified copies of convictions and court files to support finding

 of    habitual   offender   status).      The   state   court’s    decision

 rejecting Petitioner’s claim is supported by the record and the

 law.

        To the extent Petitioner is claiming he did not get fair

 notice, the record shows otherwise.        The state filed the required

 notice.    Not only did the court receive evidence of Petitioner’s

 prior conviction, it also received evidence that Petitioner was

 released from prison within three years of the date of the offense

 (armed robbery) for which he was convicted.

        As noted by Respondents, Response at 33, as the Supreme Court

 refused to re-address Almendarez-Torres v. United States, 523 U.S.

 224 (1998), it is still the governing law;8 therefore, Petitioner’s



 8   Although there is a risk that Almendarez-Torres may be overruled

                                      18
Case 3:18-cv-00464-BJD-JBT Document 23 Filed 05/15/20 Page 19 of 42 PageID 1276



 sentence, based on his prior felony conviction and his release

 date from prison, will not be revisited by this Court.               United

 States v. Boatley, 551 F. App’x 535, 536 (11th Cir.) (per curiam),

 cert. denied, 572 U.S. 1040 (2014).         See United States v. Harris,

 741 F.3d 1245, 1250 (11th Cir. 2014) (recognizing the tension

 between    Almendarez-Torres      and     Alleyne   and     Apprendi,    but

 acknowledging the court is bound to follow Almendarez-Torres).            As

 explained in Williams v. State, 143 So. 3d 423, 424 (Fla. 1st DCA

 2014),

                  “The touchstone for determining whether
             a fact must be found by a jury beyond a
             reasonable   doubt   is  whether   the   fact
             constitutes an ‘element’ or ‘ingredient’ of
             the charged offense.” Alleyne, ––– U.S. at ––
             ––, 133 S. Ct. at 2158 (emphasis added). The
             key fact pertinent to PRR sentencing—whether
             the defendant committed the charged offense
             within three years of release from prison—is
             not an ingredient of the charged offense.
             Rather, it relates to the fact of a prior
             conviction.

                  Accordingly, we hold that Alleyne does
             not require a jury to make the PRR factual
             determination. See Lopez v. State, 135 So.3d
             539 (Fla. 2d DCA 2014).

       This Court and other federal courts have reached similar

 conclusions,     finding    comparable     state    court    adjudications




 at some point, to date, it is still governing law.              Thus, this
 Court is bound by Almendarez-Torres.

                                      19
Case 3:18-cv-00464-BJD-JBT Document 23 Filed 05/15/20 Page 20 of 42 PageID 1277



 concerning denial of relief on claims asserting a jury did not

 find the date of release from custody not to be contrary to or an

 unreasonable application of federal law.         McGriff v. Sec’y, Dep’t

 of Corr., No. 3:15-cv-1281-J-39JBT, 2018 WL 354956, at *6 (M.D.

 Fla. Jan. 10, 2018) (“the fact that Petitioner committed his

 offenses within three years of being released from the FDOC is

 analogous to the fact of a prior conviction as it demonstrates

 recidivism”); Hackley v. Inch, No. 4:17-cv435-WS/CAS, 2019 WL

 1548583, at *15 (N.D. Fla. Jan. 28, 2019) (the fact of release

 from custody is subsumed within the prior conviction exception in

 Apprendi), report and recommendation adopted by 2019 WL 1548575

 (N.D. Fla. April 9, 2019).

       Moreover, error, if any, would have been subject to harmless

 error analysis as failure to submit a sentencing factor to the

 jury is a non-structural error.        Washington v. Recuenco, 548 U.S.

 212, 218-19 (2006).       See United States v. King, 751 F.3d 1268,

 1279 (11th Cir.) (Apprendi-type errors and extensions of Apprendi

 are subject to harmless error review), cert. denied, 574 U.S. 946

 (2014).   As such, in affirming, even if the 1st DCA, sub silentio,

 agreed that a jury should have made the finding, the error would

 have been subject to harmless error analysis and denial on that

 ground would have not been an unreasonable application of any



                                      20
Case 3:18-cv-00464-BJD-JBT Document 23 Filed 05/15/20 Page 21 of 42 PageID 1278



 federal law.     “Because we review errors under Apprendi and its

 progeny [including Alleyne] for harmless error,” these types of

 errors are subject to harmless error review.            King, 751 F.3d at

 1279.   Thus, ground three is due to be denied.

       Petitioner is not entitled to relief on this ground because

 the state court’s decision was not contrary to clearly established

 federal law, did not involve an unreasonable application of clearly

 established federal law, and was not based on an unreasonable

 determination of the facts based on the evidence presented in the

 state court proceedings.        Therefore, ground three is due to be

 denied.   The Court concludes AEDPA deference is due and Petitioner

 is not entitled to federal habeas relief.

 GROUND FOUR: Ineffective assistance of trial counsel for failure
 to object to and preserve for appellate review the erroneous jury
 instruction on principals.

       In this ground, Petitioner asserts his trial counsel was

 ineffective for failure to object to the trial court’s instruction

 that permitted the jury to find Petitioner guilty of armed robbery

 under the principal theory without the jury having to consider

 whether or not Petitioner knew in advance that a co-defendant would

 use a firearm.     Petition at 11.        He raised a comparable claim in

 ground one of his Rule 3.850 motion.          (Doc. 19-4 at 65-69).      The

 circuit court rejected this claim finding the issue had previously



                                      21
Case 3:18-cv-00464-BJD-JBT Document 23 Filed 05/15/20 Page 22 of 42 PageID 1279



 been    raised   and    addressed    on    direct   appeal   and   concluding

 Petitioner    may     not   relitigate    procedurally   barred    claims   by

 couching the claims in terms of ineffective assistance of counsel.

 Id. at 88-89.       The 1st DCA affirmed per curiam.         Id. at 151.

        On direct appeal, after noting there was no objection below

 to the standard jury instruction on principals, the 1st DCA opined

 Petitioner did not establish fundamental error and declined to

 reach the issue raised on appeal.            Id. at 39-40.     In his appeal

 brief, Petitioner asked the 1st DCA to apply the reasoning of

 Rosemond v. United States, 572 U.S. 65 (2014) to find error in the

 standard instruction because it allowed a defendant to be convicted

 as a principal for robbery with the use of a firearm based upon

 evidence that he intended that the robbery be committed without

 requiring any showing that the defendant intended that a firearm

 be used.

        In their Response at 44, Respondents contend, “[b]ecause the

 Court   found    no    fundamental   error,    [the   defendant]    fails   to

 demonstrate that counsel's failure to object to the comments

 resulted in prejudice sufficient to undermine the outcome of the

 trial under Strickland.”          Lowe v. State, 2 So.3d 21, 38 (Fla.

 2008) (per curiam).         See Clarke v. State, 102 So. 3d 763, 764-65

 (Fla. 2012) (per curiam) (the affirmance with opinion reveals the



                                       22
Case 3:18-cv-00464-BJD-JBT Document 23 Filed 05/15/20 Page 23 of 42 PageID 1280



 court found no fundamental error occurred, as such, the defendant

 fails   to    demonstrate     counsel’s         failure    resulted       in    prejudice

 sufficient for Strickland purposes); Braddy v. State, 219 So. 3d

 803, 823 (Fla. 2017) (per curiam) (same, finding counsel’s failure

 insufficient       to    undermine   the        outcome     of    the     trial    under

 Strickland).

       In this instance, the Florida court, the 1st DCA, determined

 the alleged error was not shown to be fundamental; therefore, this

 Court     “must     defer      to    the        ‘Florida     court’s           underlying

 determinations of state law.’”              Pinkney v. Sec’y, DOC, 876 F.3d

 1290, 1297-98 (11th Cir. 2017), cert. denied, 139 S. Ct. 193

 (2018).      Thus, even if the giving of the challenged instruction

 was error, it was not fundamental error.                    Therefore, Petitioner

 has failed to demonstrate any failure on counsel’s part to object

 to the standard instruction resulted in prejudice sufficient for

 Strickland purposes.          As such, Petitioner cannot prevail on his

 claim of ineffective assistance of counsel since he has failed to

 satisfy      one   of   the   Strickland        prongs:    the        prejudice    prong.

 Brewster, 913 F. 3d at 1056 (reviewing court may begin with either

 component).

       The Court is also not convinced Petitioner has shown his

 counsel      performed    deficiently       by     failing       to    object     to   the



                                            23
Case 3:18-cv-00464-BJD-JBT Document 23 Filed 05/15/20 Page 24 of 42 PageID 1281



 instruction that permitted the jury to find Petitioner guilty of

 armed robbery under the principal theory without the jury having

 to consider whether or not Petitioner knew in advance that a co-

 defendant would use a firearm.                The trial record demonstrates the

 state proved facts sufficient to support a principal instruction.

 Consequently, counsel was not ineffective for failure to make an

 objection to the Florida standard principal instruction.                        Under

 Strickland,     the        standard      is     reasonable     performance,         not

 perfection.      Brewster,        913    F.3d    at   1056   (citation      omitted).

 Counsel’s    actions       were   well    within      the   scope    of   permissible

 performance.      This is particularly so since                     the decision in

 Rosemond, 572 U.S. at 67, upon which Petitioner relies for his

 argument that trial counsel performed deficiently for failure to

 object to the standard jury instruction, was not rendered until

 March 5, 2014, long after Petitioner was convicted and sentenced

 on July 9, 2013.           (Doc. 19-2 at 45-51.             Trial counsel are not

 expected to predict the future to be considered effective counsel.

 Indeed, “[d]efense counsel is competent if he acts upon the law as

 it exists at the time of the trial, and has no duty to predict the

 future.”      Byrd    v.    McNeil,      No.    3:06-cv-1115-J-33HTS,        2008    WL

 2025316, at *14 (M.D. Fla. May 9, 2008) (citation omitted) (finding

 sufficient proof for the state to argue either theory of guilt and



                                           24
Case 3:18-cv-00464-BJD-JBT Document 23 Filed 05/15/20 Page 25 of 42 PageID 1282



 the case the petitioner relied upon to assert otherwise was decided

 after the trial and counsel had no duty to predict the future).

       In conclusion, the Court is not convinced defense counsel’s

 performance fell below an objective standard of reasonableness

 through failure to object to the standard jury instruction.            Thus,

 Petitioner has not satisfied the performance prong of Strickland.

 Without satisfying the performance prong of Strickland, Petitioner

 cannot prevail on his claim of ineffective assistance of counsel.

 Ground four is due to be denied and Petitioner is not entitled to

 habeas relief on this ground.

 GROUND FIVE: The ineffective assistance of counsel for failure
 to move to set aside general verdict.

       In the supporting facts for this ground, Petitioner states

 the jury was presented with alternative theories under which it

 could convict Petitioner of armed robbery, the first being based

 on evidence presented from the testimony of two co-defendants, and

 the second being based on the theory that Petitioner was guilty

 under the principal theory.        Petition at 14.       Petitioner states

 the jury returned a general verdict after being instructed on

 alternate    theories    upon   which     to   convict   Petitioner.     Id.

 Petitioner complains it is impossible to determine which theory

 the jury relied upon to find Petitioner guilty of armed robbery.

 Id.   He further alleges that the jury did not find that he actually


                                      25
Case 3:18-cv-00464-BJD-JBT Document 23 Filed 05/15/20 Page 26 of 42 PageID 1283



 possessed    a   deadly    weapon     because   the   standard    principal

 instruction given by the court was not in keeping with the ruling

 in Rosemond.     Id.   In essence, Petitioner claims this erroneous

 instruction allowed the jury to find him guilty of armed robbery

 upon a legally inadequate theory, and due to the general verdict,

 there is no way of knowing which theory the jury relied upon to

 convict Petitioner.

       Petitioner raised a comparable claim in ground two of his

 Rule 3.850 motion.     (Doc. 19-4 at 69-78).      The trial court denied

 the claim finding the underlying issue had been rejected on appeal.

 Id. at 89.    Petitioner appealed the denial of his Rule 3.850 motion

 and the 1st DCA affirmed per curiam.         Id. at 151.

       The record demonstrates, on direct appeal, Petitioner raised

 the following in Issue II of his appeal brief:         “[t]he trial court

 erred in sentencing appellant for armed robbery; the jury’s verdict

 was ambiguous and must be construed to reject the claim that

 appellant actually or personally carried a firearm during the

 commission of the offense.”         (Doc. 19-3 at 248).    The 1st DCA, in

 a written opinion, affirmed each issue raised on appeal.              (Doc.

 19-4 at 39-40).

       As he did in ground four of the federal Petition, Petitioner

 predicates ground five on the theory that Florida’s standard



                                       26
Case 3:18-cv-00464-BJD-JBT Document 23 Filed 05/15/20 Page 27 of 42 PageID 1284



 principal instruction is fundamentally erroneous.              The 1st DCA

 found   Petitioner    failed   to   establish   that   fact.      As   noted

 previously, the decision in Rosemond came down after Petitioner

 was convicted.     Trial counsel was not ineffective for failure to

 predict the ruling in Rosemond and for failure to move to set aside

 the general verdict based on the reasoning set forth in Rosemond.

 See Cochran v. Frazier, 377 F. App’x 870, 872 (11th Cir. 2010)

 (per curiam) (trial counsel found not ineffective for failure to

 predict a holding); United States v. Andrews, No. CR94cr62-MHT,

 2010 WL 1252415, at *2 (M.D. Ala. Feb. 22, 2010) (“as a matter of

 law in this circuit, counsel cannot be ineffective for failing in

 1994 to predict what the Supreme Court would hold in 1999), report

 and recommendation adopted by 2010 WL 1252433 (Mar. 25, 2010).

       Petitioner’s counsel was not ineffective for failure to move

 to set aside the verdict based upon a claim of a legally inadequate

 principal theory and a general verdict allowing a conviction based

 upon this allegedly inadequate theory.             As previously noted,

 Rosemond did not come down until Petitioner’s case was on appeal;

 therefore, trial counsel was not obliged to predict the future

 during the course of the trial.

       The record reveals the trial court instructed the jury on

 robbery, robbery with a deadly weapon, and principals.            (Doc. 19-



                                      27
Case 3:18-cv-00464-BJD-JBT Document 23 Filed 05/15/20 Page 28 of 42 PageID 1285



 1 at 117-119).       In pertinent part, the court charged the jury with

 Florida’s standard instruction on principals:

                   If the defendant helped another person or
              persons commit a crime, the defendant is a
              principal and must be treated as if he had
              done all the things the other person or
              persons did if:

              1.   The defendant had a conscious intent that
              the criminal act be done and

              2.   The defendant did some act or said some
              word which was intended to and which did
              incite, cause, encourage, assist, or advise
              the other person or persons to actually commit
              the crime.

                   To be a principal, the defendant does not
              have to be present when the crime is
              committed.

 Id. at 119.

        The   record    shows    the    jury    returned     a     verdict   finding

 Petitioner guilty of robbery, as charged in the information.9                    Id.

 at   113.      The    jury    further    found:      “the   Defendant       carried,

 displayed, or used a deadly weapon.”              Id.

        In Vilme v. McNeil, No. 08-23138-CIV, 2010 WL 430762, at *18

 n.17   (S.D.   Fla.    Feb.    5,     2010),   the      federal    district    court

 explained:



 9 The information for armed robbery charged that Petitioner, “with
 the intent to permanently or temporarily deprive James Russell of
 the money or other property, and in the course of committing said
 robbery, carried a deadly weapon[.]” (Doc. 19-1 at 23).

                                          28
Case 3:18-cv-00464-BJD-JBT Document 23 Filed 05/15/20 Page 29 of 42 PageID 1286



                  Florida law is clear that a person may be
             convicted of a criminal offense if he aided
             and abetted its principals. See Fla. Stat. §
             777.011 (aider or abettor may be convicted as
             principal    even    if    not   actually    or
             constructively present at commission of
             offense); Voto v. State, 509 So. 2d 1291,
             1292-93 (Fla. 4 DCA 1987); Ramirez v. State,
             371 So. 2d 1063, 1065 (Fla. 3 DCA), cert.
             denied, 383 So. 2d 1201 (Fla. 1980). Thus, a
             person who participates in a crime is
             responsible for the acts of his accomplices,
             as long as the crime committed by the
             accomplice is within the participants' common
             design. Parker v. State, 458 So. 2d 750 (Fla.
             1984), cert. denied, 470 U.S. 1088, 105 S. Ct.
             1855, 85 L.Ed.2d 152 (1985). See also Jacobs
             v. State, 396 So. 2d 713, 717 (Fla. 1981) (“One
             who participates with another in a common
             criminal scheme is guilty of all crimes
             committed in furtherance of that scheme
             regardless of whether he or she physically
             participates in that crime.”)

       There was adequate evidentiary support for both theories of

 guilt.     Assuming    arguendo   an    Alleyne   error   occurred,   it   is

 harmless (subject to a harmless error analysis).           After reviewing

 the entire record, based on the evidence presented in this case

 and the jury’s findings, any error was harmless beyond a reasonable

 doubt.   See Brown v. State, 277 So. 3d 616, 620-23 (Fla. 3rd DCA

 Nov. 28, 2018) (the jury found the defendant guilty of first degree

 murder, attempted armed robbery, and the offenses were committed

 with a firearm that he used).




                                        29
Case 3:18-cv-00464-BJD-JBT Document 23 Filed 05/15/20 Page 30 of 42 PageID 1287



       At trial, Petitioner’s co-defendant, Michael Hall, testified

 Petitioner was the driver of the car.         (Doc. 19-2 at 329).       Hall

 attested both he and Petitioner went into the Chevron Station to

 purchase items.      Id.     Hall said when Petitioner returned to the

 vehicle, Petitioner mentioned seeing a customer “with stuff[:]” a

 lot of money.      Id. at 333.

       Hall then testified to the following.        Petitioner and his co-

 defendants waited in the vehicle for the customer to come out of

 the store.    Id. at 334.      After the customer came out of the store,

 with Petitioner driving, the perpetrators followed the victim home

 and stopped in front of the victim’s driveway.         Id. at 334-35.     At

 that point, Petitioner and one of his sons, Larry Jossey, III

 (Jossey), jumped out of the car.       Id. at 335.    When Petitioner got

 out of the car, Hall saw a gun in the bottom of Petitioner’s jacket

 and Hall watched Petitioner pull the gun out.         Id.   Petitioner and

 Jossey walked up to the victim and grabbed him, then Jossey jumped

 in the victim’s car and drove off.          Id. at 336.     Petitioner ran

 back to the car he had been driving, returned to the driver’s seat,

 and drove off.     Id.     Mr. Hall saw that Petitioner had the victim’s

 wallet.      Id.    Petitioner drove back to the gas station and

 “crashed the car.”       Id.   Petitioner was driving the entire time.

 Id.   Upon returning to Petitioner’s house, all of the perpetrators



                                      30
Case 3:18-cv-00464-BJD-JBT Document 23 Filed 05/15/20 Page 31 of 42 PageID 1288



 searched the victim’s car, which was now at Petitioner’s house,

 for money, jewelry, or anything left in the car.            Id. at 340-41.

 Hall testified the gun Petitioner wielded was a .380 and Hall had

 seen Petitioner with the gun numerous times before.           Id. at 357.

        Another co-defendant, Jossey, testified at trial as well.

 Id. at 382.     He testified as follows.       Petitioner invited Jossey

 to Petitioner’s house because he “was going to go make some money.”

 Id. at 385.     Petitioner got in the driver’s seat of Jossey’s stolen

 car.     Id. at 386.     Jossey rode in the front passenger seat.        Id.

 Jossey’s brother was sitting behind Jossey in the rear seat.             Id.

 Hall was sitting behind Petitioner in the other rear seat of the

 car.    Id.    At the Chevron Station, Petitioner and Hall got out of

 the car and went into the store.           Id. at 388.     A conversation

 followed that a man getting inside of his car at the store had

 money.     Id. at 388.      Petitioner announced he was going to follow

 the man.      Id. at 389.

        Petitioner was driving.      Id.   Petitioner followed the victim,

 and when the victim pulled inside his driveway, Petitioner parked

 in front of the victim’s house and turned to Jossey and said

 “[c]ome with me[.]” Id. at 390.           Jossey did not see Petitioner

 with a gun until Petitioner got out of the car.               Id.    Jossey

 attested he saw Petitioner with a .38.        Id.   Petitioner approached



                                      31
Case 3:18-cv-00464-BJD-JBT Document 23 Filed 05/15/20 Page 32 of 42 PageID 1289



 the victim and asked him for his money and the keys to his car.

 Id. at 390-91.    Jossey had the victim start the car and then Jossey

 drove off in the victim’s car.            Id. at 391.      Petitioner returned

 to the car he had been driving and drove off.             Id.    Jossey followed

 Petitioner.     Id.   The car Petitioner was driving broke down, and

 Jossey kept going in the victim’s car until Jossey arrived at his

 father’s house.       Id. at 392.     Once all of them returned back to

 the house, they all searched the victim’s car.                  Id.      They found

 money in the victim’s car.         Id.       Petitioner retrieved money from

 both the victim and the victim’s car.               Id. at 392-93.

       Petitioner, in a recorded statement to the police played for

 the jury, admitted to driving the car to the scene but said he did

 not know anything.       Id. at 445.             Petitioner also said: “Me and

 [Petitioner’s    minor      son]   have      a    gun.”   (Doc.    91-3     at   1).

 Detective Potter testified, after obtaining a search warrant, the

 police found a .380 caliber shell casing in the vehicle Petitioner

 was driving.     (Doc. 19-3 at 4).

       Considering     the    evidence     presented       at    trial,     assuming

 arguendo an Alleyne error occurred and applying harmless error

 analysis, any error was harmless.                Petitioner is not entitled to

 habeas relief on ground five.

 GROUND SIX: The cumulative error of counsel deprived Petitioner
 of his right to a fair trial.


                                         32
Case 3:18-cv-00464-BJD-JBT Document 23 Filed 05/15/20 Page 33 of 42 PageID 1290




       Petitioner raised a comparable claim in ground three of his

 Rule 3.850 motion.     (Doc. 19-4 at 79-80).      The trial court denied

 post-conviction relief, finding the alleged errors are either

 procedurally barred or without merit, consequently, the claim of

 cumulative error necessarily fails.           Id. at 89.      The 1st DCA

 affirmed.    Id. at 151.

       To the extent Petitioner is claiming trial counsel's errors

 deprived Petitioner of a fair trial in violation of the Fourteenth

 Amendment's Due Process Clause, the Court concludes he is not

 entitled to habeas relief.       Through his Petition, Petitioner has

 not shown he was deprived of a fair trial:

             [he] has not demonstrated error by trial
             counsel; thus, by definition, [Petitioner] has
             not demonstrated that cumulative error of
             counsel deprived him of a fair trial.      See
             Yohey v. Collins, 985 F.2d 222, 229 (5th Cir.
             1993) (explaining that because certain errors
             were not of constitutional dimension and
             others   were   meritless,   petitioner   "has
             presented nothing to cumulate").

 Miller v. Johnson, 200 F.3d 274, 286 n.6 (5th Cir.), cert. denied,

 531 U.S. 849 (2000).

       In considering a claim of cumulative error when addressing an

 ineffective assistance of trial counsel contention, under the

 cumulative error doctrine, the district court considers whether:




                                      33
Case 3:18-cv-00464-BJD-JBT Document 23 Filed 05/15/20 Page 34 of 42 PageID 1291



             "an aggregation of non-reversible errors
             (i.e., plain errors failing to necessitate
             reversal and harmless errors) can yield a
             denial of the constitutional right to a fair
             trial, which calls for reversal." United
             States v. Baker, 432 F.3d 1189, 1223 (11th
             Cir. 2005) (internal quotation marks omitted).
             We address claims of cumulative error by first
             considering the validity of each claim
             individually, and then examining any errors
             that we find in the aggregate and in light of
             the trial as a whole to determine whether the
             appellant was afforded a fundamentally fair
             trial. See United States v. Calderon, 127 F.3d
             1314, 1333 (11th Cir. 1997).

 Morris v. Sec'y, Dept. of Corr., 677 F.3d 1117, 1132 (11th Cir.

 2012).     In Forrest v. Fla. Dep't of Corr., 342 F. App'x 560, 564

 (11th Cir. 2009) (per curiam) (citing United States v. Cronic, 466

 U.S. 648, 659 n.26 (1984)), cert. denied, 562 U.S. 589 (2010), the

 Eleventh Circuit explained, although the Supreme Court has not

 specifically addressed the applicability of the cumulative error

 doctrine    when   addressing   an   ineffective    assistance     of   trial

 counsel claim, it has held there is no basis for finding a

 constitutional     violation    unless    the   petitioner   can   point   to

 specific errors of counsel which undermined the reliability of the

 finding of guilt.       Thus, a cumulative errors of counsel claim

 lacks merit without a showing of specific errors of counsel which

 undermine the conviction in their cumulative effect, amounting to

 prejudice.



                                      34
Case 3:18-cv-00464-BJD-JBT Document 23 Filed 05/15/20 Page 35 of 42 PageID 1292



       In his Petition, Petitioner has not demonstrated any of his

 trial counsel's alleged errors, considered alone, rise to the level

 of ineffective assistance of counsel; therefore, there are no

 errors to accumulate, and Petitioner is not entitled to habeas

 relief.     See Spears v. Mullin, 343 F.3d 1215, 1251 (10th Cir.

 2003) (when the sum of various zeroes remains zero, the claim of

 prejudicial effect of cumulative errors is nil and does not support

 habeas    relief),   cert.   denied,    541   U.S.   909    (2004).         As   the

 threshold standard of Strickland has not been met, Petitioner has

 failed to demonstrate that his trial was fundamentally unfair and

 his   counsel   ineffective.      Simply,     Petitioner      has     not    shown

 specific errors which undermine the conviction in their cumulative

 effect; therefore, he has failed to demonstrate prejudice.                       Even

 considered cumulatively, his assertions do not render the claim of

 ineffective assistance of counsel sufficient.              Robertson v. Chase,

 No. 1:07-CV-0797 RWS, 2011 WL 7629549, at *23 (N.D. Ga. Aug. 12,

 2011) (citations omitted), report and recommendation adopted by

 2012 WL 1038568 (N.D. Ga. Mar. 26, 2012), aff'd by 506 F. App'x

 951 (11th Cir. 2013), cert. denied, 571 U.S. 842 (2013).               As such,

 Petitioner is not entitled to habeas relief on his claim that

 cumulative errors of counsel deprived him of a fair trial.




                                        35
Case 3:18-cv-00464-BJD-JBT Document 23 Filed 05/15/20 Page 36 of 42 PageID 1293



        The state court decision passes AEDPA muster as singularly or

 cumulatively, the proposed deficient conduct does not meet the

 Strickland standard and Petitioner was not deprived of a fair

 trial.    As such, Petitioner is not entitled to habeas relief and

 ground six is due to be denied.

 Ground Seven: The trial court erred in sentencing Petitioner to a

 minimum mandatory term of life for armed robbery because the PRR

 statute violates Apprendi and Alleyne.

        Petitioner bases his claim of a violation of Apprendi and

 Alleyne on (1) the temporal relationship (within 3 years) between

 the current offense and release from prison being determined by a

 judge    rather   than    the   jury;        (2)   the   lack   of   extenuating

 circumstances precluding the just imposition of a PRR sentence

 being determined by a prosecutor rather than the jury; and, (3)

 the qualifications for Petitioner to be deemed a PRR were deemed

 established by a preponderance of the evidence rather than the

 jury    finding   the    qualifications        beyond    a   reasonable   doubt.

 Petition at 15.    Petitioner exhausted his claim in the state courts

 by raising it in Issue I of a Rule 3.800(b)(2) motion before the

 circuit court (Doc. 19-3 at 207-209, 210-18) and by presenting the

 claim on direct appeal in issue III of his brief (Doc. 19-3 at

 246-48, 279-83).     The 1st DCA affirmed Petitioner’s conviction and



                                         36
Case 3:18-cv-00464-BJD-JBT Document 23 Filed 05/15/20 Page 37 of 42 PageID 1294



 sentence on direct appeal in a written opinion.           (Doc. 19-4 at 39-

 40).

        In denying the Rule 3.800(b)(2) motion, the circuit court

 found    Petitioner   had   been   convicted   and     sentenced   for    armed

 robbery.    (Doc. 19-3 at 230).        The court reasoned that Alleyne

 simply    expanded    the   holding   in   Apprendi,    applying    the    rule

 announced in Apprendi to mandatory minimum sentences.              (Doc. 19-3

 at 230).    The court further explained that Alleyne extended the

 holding in Apprendi to any fact, other than a prior conviction,

 that increases the minimum mandatory term.              Id. at 230-31.       As

 such, the court concluded that the sentencing enhancement scheme

 set forth in the PRR Act unaffected by Apprendi and Alleyne,

 specifically finding that the date of a defendant’s release from

 prison does not have to be submitted to a jury for determination

 and Alleyne does not change the standard of proof required for PRR

 designation allowing for proof by a preponderance of evidence.

 Id. at 231-32.

        After providing its reasoning, the court held:

                  Conclusively, as of the date of this
             Order, neither the Florida Supreme Court nor
             the United States Supreme Court has determined
             that Florida’s recidivist statutes, sections
             775.082 and 775.084, are unconstitutional as
             applied to mandatory minimum punishments.
             The Court, therefore, finds that Alleyne is
             inapplicable to the instant case and declines


                                       37
Case 3:18-cv-00464-BJD-JBT Document 23 Filed 05/15/20 Page 38 of 42 PageID 1295



              to overturn Defendant’s PRR portion of his
              sentence. Thus, Defendant’s argument in this
              construed ground for relief is without merit
              and is denied.

 (Doc. 19-3 at 232).

       For the same reasons provided in denying ground three of the

 Petition, Petitioner is not entitled to habeas relief on ground

 seven.    The Supreme Court has not revisited Almendarez-Torres;

 therefore, it is the governing law in this case.                    Chester v.

 Warden, 552 F. App’x 887, 891 (11th Cir. 2014) (per curiam).                   The

 Court finds AEDPA deference is due; the Florida court’s decision

 is not inconsistent with Supreme Court precedent, and the state

 court’s   adjudication    of    the   claim   is   not   contrary    to   or   an

 unreasonable application of Supreme Court law or based on an

 unreasonable determination of the facts.             Thus, ground seven of

 the Petition is due to be denied.

 Ground Eight: “Appellant’s score sheet is incorrect because he was

 actually convicted of armed robbery; the jury’s verdict supports

 only a sentencing for simple robbery.”

       Petitioner,    in   his   supporting    facts,     argues    “the   jury’s

 verdict does not support a finding of actual possession because

 the   jury   was   instructed    on    the    principle    [sic]    theory     of

 prosecution.”      Petition at 15.     Petitioner exhausted this ground

 in the state court system by presenting it in his Rule 3.800(b)(2)


                                       38
Case 3:18-cv-00464-BJD-JBT Document 23 Filed 05/15/20 Page 39 of 42 PageID 1296



 motion (Doc. 19-3 at 218-27) in Issue II.              The circuit court

 rejected this claim.      Id. at 232-33.     Upon review of the record,

 the court concluded the jury found Petitioner guilty of robbery as

 charged in the information, and additionally, guilty of carrying,

 displaying, or using a deadly weapon.        Id.   The court additionally

 noted Petitioner’s scoresheet reflected scores for armed robbery,

 resulting in a sentencing range of thirty-four and a half months

 to a maximum of life.      Id. at 233.     Notably, the court concluded

 the scoresheet made no difference because Petitioner was sentenced

 as a PRR, as shown on the scoresheet.           Id.   As such, the court

 denied relief finding Petitioner’s claim without merit.             Id.   As

 a PRR offender, Petitioner was “not eligible to be sentenced under

 the sentencing guidelines” and was sentenced to life in prison as

 a PRR.   Id. at 232 (citing Dolansky v. State, 964 So. 2d 188 (Fla.

 1st DCA 2007) (per curiam)).

       Upon review, the Criminal Punishment Code Scoresheet shows

 Petitioner’s offense level as 8 for armed robbery with a score of

 74 points.     (Doc. 19-2 at 52-53).       The sentence computation is

 34.5 months to life.       Id. at 53.     The total sentence imposed is

 life in prison as a PRR.      Id.




                                      39
Case 3:18-cv-00464-BJD-JBT Document 23 Filed 05/15/20 Page 40 of 42 PageID 1297



       Petitioner raised a comparable claim in Issue II of his direct

 appeal brief.      (Doc. 19-3 at 271-79).         The 1st DCA affirmed in a

 written opinion.       (Doc. 19-4 at 39-40).

       Apparently, Petitioner is reiterating the claim that his

 conviction and sentence are in violation of Apprendi and Alleyne.

 As previously stated in the review of grounds three and seven of

 the Petition, Florida’s PRR statute is not invalidated by Apprendi

 nor circumscribed by Alleyne.             Thus, Petitioner is not entitled

 to habeas relief.

       To   the    extent    the     state    court     reached     a    claim     of

 constitutional dimension, the state court’s ruling is entitled to

 AEDPA deference.       The state court’s adjudication of the claim is

 not   contrary    to   or   an    unreasonable       application       of   clearly

 established      Supreme    Court   law     and   it   is   not    based     on   an

 unreasonable determination of the facts in light of the record.

 Thus, ground eight is due to be denied.

       Accordingly, it is now

       ORDERED AND ADJUDGED:

       1.    The Petition for Writ of Habeas Corpus (Doc. 1) is

 DENIED.

       2.    This action is DISMISSED WITH PREJUDICE.




                                        40
Case 3:18-cv-00464-BJD-JBT Document 23 Filed 05/15/20 Page 41 of 42 PageID 1298



       3.        The Clerk shall enter judgment accordingly and close

 this case.

       4.        If Petitioner appeals the denial of his Petition for

 Writ of Habeas Corpus (Doc. 1), the Court denies a certificate of

 appealability. 10         Because    this       Court   has    determined     that   a

 certificate of appealability is not warranted, the Clerk shall

 terminate from the pending motions report any motion to proceed on

 appeal     as    a   pauper   that   may    be    filed   in   this   case.     Such

 termination shall serve as a denial of the motion.

       DONE AND ORDERED at Jacksonville, Florida, this 14th day of

 May, 2020.




 10This Court should issue a certificate of appealability only if
 a petitioner makes "a substantial showing of the denial of a
 constitutional right."    28 U.S.C. § 2253(c)(2).    To make this
 substantial showing, Petitioner "must demonstrate that reasonable
 jurists would find the district court's assessment of the
 constitutional claims debatable or wrong," Tennard v. Dretke, 542
 U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484
 (2000)), or that "the issues presented were 'adequate to deserve
 encouragement to proceed further,'" Miller-El v. Cockrell, 537
 U.S. 322, 335-36 (2003) (quoting Barefoot v. Estelle, 463 U.S.
 880, 893 n.4 (1983)).    Upon due consideration, this Court will
 deny a certificate of appealability.


                                            41
Case 3:18-cv-00464-BJD-JBT Document 23 Filed 05/15/20 Page 42 of 42 PageID 1299



 sa 5/12
 c:
 Larry G. Jossey, Jr.
 Counsel of Record




                                      42
